In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS
                                     No. 12-916V
                                (Filed: May 21, 2014)

    LILO HAMPER,                                           )       UNPUBLISHED
                                                           )
                                                           )    Stipulation of Fact;
                       Petitioner,                         )    Attorneys’ Fees and Costs
                                                           )
    v.                                                     )
                                                           )
    SECRETARY OF THE DEPARTMENT                            )
    OF HEALTH AND HUMAN SERVICES,                          )
                                                           )
                       Respondent.                         )
                                                           )

                            UNPUBLISHED DECISION 1
       On May 21, 2014, the parties filed a stipulation of fact concerning final
attorneys’ fees and costs in the above-captioned matter. Previously, Petitioner had
informally submitted a draft application for attorneys’ fees and costs to Respondent for
review. Upon review of Petitioner’s application, Respondent raised objections to certain
items. Based on subsequent discussions, Petitioner amended her application to request
$30,935.71 in attorneys’ fees and costs and $210.18 for costs incurred by Petitioner,
amounts to which Respondent does not object. The Court awards these amounts.

         On December 28, 2012, Lilo Hamper filed a petition for compensation. In her

1
 Because this unpublished decision contains a reasoned explanation for the
undersigned’s action in this case, the undersigned intends to post this order on the
United States Court of Federal Claims website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913
(codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or
financial in substance and is privileged or confidential; or (2) that includes medical files
or similar files, the disclosure of which would constitute a clearly unwarranted
invasion of privacy.” Vaccine Rule 18(b). Otherwise, “the entire” order will be
available to the public. Id.
petition, Petitioner alleged that the tetanus-diphtheria-acellular pertussis (Tdap) vaccine,
which is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and
which she received on December 22, 2011, caused her to develop Guillain-Barré
Syndrome (GBS). Petitioner received compensation based upon the parties’ stipulation.
Decision, filed May 2, 2014. Because Petitioner received compensation, she is entitled to an
award of attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e).

       Petitioner seeks a total of $30,935.71 in attorneys’ fees and costs for his counsel
(which includes $210.18 for out-of-pocket litigation expenses incurred by Petitioner per
General Order #9). Respondent has no objection to the amount requested for attorneys’
fees and costs.

       After reviewing the request, the Court awards the following:

       A sum of $30,725.53 in the form of a check made payable to Petitioner
       and Petitioner’s attorney, Danielle Strait, of the law firm Maglio,
       Christopher & Toale, for attorneys’ fees and costs available under 42
       U.S.C. § 300aa-15(e). An additional sum of $210.18 payable solely to
       Petitioner for her out-of-pocket expenses.

       In the absence of a motion for review filed pursuant to RCFC, Appendix B, the
clerk shall enter judgment accordingly. 2

           IT IS SO ORDERED.
                                           s/Lisa Hamilton Fieldman
                                           Lisa Hamilton-Fieldman
                                           Special Master




       2
              Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment
by each party filing a notice renouncing the right to seek review by a United States Court
of Federal Claims judge.